DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/06/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference number 6 and the reference number 7 in the Non-Patent Literature Documents do not have date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 11-15, 18-22, 24, 26 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,300,424.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both comprising substantially the same elements as following :
US application 17/689,053
1.  A metering assembly comprising: an enclosure having at least one first electrical connection disposed on an inner surface thereof, the at least one electrical connection coupled to at least one second electrical connection disposed on an outer surface of the enclosure, the at least one second electrical connection configured to be coupled to an electrical power distribution service configured for housing an intelligent electronic device (IED) and for being disposed in the enclosure, the cradle including at least one third electrical connection for coupling to the at least one first electrical connection, the at least one third electrical connection being coupled to at least one component of the IED; and a cover configured to couple to an open end of the enclosure to enclose the IED  in the enclosure, wherein the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface, the first surface of the plate includes a channel that surrounds the opening to the enclosure and the cover further comprises a corresponding lip configured on an inner surface of the cover so when the cover is placed on the plate the lip is disposed in the channel, wherein a gasket is disposed in the channel so when the cover is mounted on the plate, the gasket is compressed between the channel and the corresponding lip forming a water-tight seal preventing water or any other substance from entering the enclosure













2. The metering assembly of claim 1, wherein the IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Units (RTU), an electric power meter, a panel meter, a protective relay, a fault recorder, a phase measurement unit, a serial switch, and a smart input/output device.
11. The metering assembly of claim 1, further comprising a connection paddle configured to be disposed between the enclosure and the cradle for electrically coupling the at least one first electrical connection to the at least one third electrical connection.
13. The metering assembly of claim 11, wherein the connection paddle includes at least one grasping aperture configured to receive at least one member to grasp the connection paddle to facilitate removal of the connection paddle when disposed in the enclosure.

12. The metering assembly of claim 11, wherein the connection paddle includes a pivoting handle, wherein the pivoting handle is configured to extend beyond a plane of the enclosure when disposed in the enclosure to facilitate removal.




















14. The metering assembly of claim 1, wherein the cradle further comprises at least one gripping member to facilitate removal of the cradle from the enclosure.

15. The metering assembly of claim 1, wherein  the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel, the second surface includes a channel configured to receive a gasket that prevents water from reaching the enclosure when secured to the panel.




18. The metering assembly of claim 1, wherein the cover further includes a one- button release mechanism to facilitate removing the cover from the enclosure.

19. The metering assembly of claim 18, wherein the cover further comprising a sealing mechanism to prevent access to the IED disposed in the enclosure and to indicate tampering.

20. The metering assembly of claim 1, further comprising a retaining member disposed on the cradle and configured to maintain the at least one third electrical connection of the cradle at an appropriate position so that when the cradle is disposed in the enclosure the at least one third electrical connection of cradle does not make contact with the at least one first electrical connection of the enclosure.

21. A metering assembly comprising: an enclosure having at least one first electrical connection disposed on an inner surface thereof, the at least one electrical connection coupled to at least one second electrical connection disposed on an outer surface of the enclosure, the at least one second electrical connection configured to be coupled to an electrical power distribution service; a cradle configured for housing an intelligent electronic device (IED) and for being disposed in the enclosure, the cradle including at least one third electrical connection for coupling to the at least one first electrical connection, the at least one third electrical connection being coupled to at least one component of the IED; and a cover configured to couple to an open end of the enclosure to enclose the IED in the enclosure, wherein the cover further includes a one-button release mechanism to facilitate removing the cover from the enclosure.








22. The metering assembly of claim 21, wherein the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface, the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel, the first surface including a retaining member configured to receive a latch of the one-button release mechanism to secure the cover to the enclosure.

24. The metering assembly of claim 21, further comprising a sealing mechanism to prevent access to the IED disposed in the enclosure and to indicate tampering.

26. The metering assembly of claim 21, wherein the IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Units (RTU), an electric power meter, a panel meter, a protective relay, a fault recorder, a phase measurement unit, a serial switch, and a smart input/output device.
US Patent No 11,300,424
1. A metering assembly comprising: an enclosure having at least one first electrical connection disposed on an inner surface thereof, the at least one electrical connection coupled to at least one second electrical connection disposed on an outer surface of the enclosure, the at least one second electrical connection configured to be coupled to an electrical power distribution service; a cradle configured for housing an intelligent electronic device (IED) and for being disposed in the enclosure, the cradle including at least one third electrical connection for coupling to the at least one first electrical connection, the at least one third electrical connection being coupled to at least one component of the IED; and a cover configured to couple to an open end of the enclosure to enclose the IED in the enclosure, wherein the enclosure further includes an alignment mechanism for aligning a portion of the cradle to mate with a portion of the enclosure.
16. The metering assembly of claim 1, wherein the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface, the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel, the second surface includes a channel configured to receive a gasket that prevents water from reaching the enclosure when secured to the panel.
18. The metering assembly of claim 16, wherein the first surface of the plate includes a channel that surrounds the opening to the enclosure and the cover further comprises a corresponding lip configured on an inner surface of the cover so when the cover is placed on the plate the lip is disposed in the channel, wherein a gasket is disposed in the channel so when the cover is mounted on the plate, the gasket is compressed between the channel and the corresponding lip forming a water-tight seal preventing water or any other substance from entering the enclosure.

2. The metering assembly of claim 1, wherein the IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Units (RTU), an electric power meter, a panel meter, a protective relay, a fault recorder, a phase measurement unit, a serial switch, and a smart input/output device.
14. The metering assembly of claim 1, further comprising a connection paddle configured to be removably disposed between the inner surface of the enclosure and the cradle for electrically coupling the at least one first electrical connection to the at least one third electrical connection, wherein the connection paddle includes at least one grasping aperture configured to receive at least one member to grasp the connection paddle to facilitate removal of the connection paddle when disposed in the enclosure.


23. A metering assembly comprising: an enclosure having at least one first electrical connection disposed on an inner surface thereof, the at least one electrical connection coupled to at least one second electrical connection disposed on an outer surface of the enclosure, the at least one second electrical connection configured to be coupled to an electrical power distribution service; a cradle configured for housing an intelligent electronic device (IED) and for being disposed in the enclosure, the cradle including at least one third electrical connection for coupling to the at least one first electrical connection, the at least one third electrical connection being coupled to at least one component of the IED; a cover configured to couple to an open end of the enclosure to enclose the IED in the enclosure; and a connection paddle configured to be removably disposed between the inner surface of the enclosure and the cradle for electrically coupling the at least one first electrical connection to the at least one third electrical connection, wherein the connection paddle includes a pivoting handle, wherein the pivoting handle is configured to extend beyond a plane of the open end of the enclosure when disposed in the enclosure to facilitate removal.
15. The metering assembly of claim 1, wherein the cradle further comprises at least one gripping member to facilitate removal of the cradle from the enclosure.

16. The metering assembly of claim 1, wherein the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface, the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel, the second surface includes a channel configured to receive a gasket that prevents water from reaching the enclosure when secured to the panel.

19. The metering assembly of claim 1, wherein the cover further includes a one-button release mechanism to facilitate removing the cover from the enclosure.

20. The metering assembly of claim 19, wherein the cover further comprising a sealing mechanism to prevent access to the IED disposed in the enclosure and to indicate tampering.

21. The metering assembly of claim 1, further comprising a retaining member disposed on the cradle and configured to maintain the at least one third electrical connection of the cradle at an appropriate position so that when the cradle is disposed in the enclosure the at least one third electrical connection of cradle does not make contact with the at least one first electrical connection of the enclosure.


1. A metering assembly comprising: an enclosure having at least one first electrical connection disposed on an inner surface thereof, the at least one electrical connection coupled to at least one second electrical connection disposed on an outer surface of the enclosure, the at least one second electrical connection configured to be coupled to an electrical power distribution service; a cradle configured for housing an intelligent electronic device (IED) and for being disposed in the enclosure, the cradle including at least one third electrical connection for coupling to the at least one first electrical connection, the at least one third electrical connection being coupled to at least one component of the IED; and a cover configured to couple to an open end of the enclosure to enclose the IED in the enclosure, wherein the enclosure further includes an alignment mechanism for aligning a portion of the cradle to mate with a portion of the enclosure.
19. The metering assembly of claim 1, wherein the cover further includes a one-button release mechanism to facilitate removing the cover from the enclosure.


16. The metering assembly of claim 1, wherein the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface, the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel, the second surface includes a channel configured to receive a gasket that prevents water from reaching the enclosure when secured to the panel.

20. The metering assembly of claim 19, wherein the cover further comprising a sealing mechanism to prevent access to the IED disposed in the enclosure and to indicate tampering.

2. The metering assembly of claim 1, wherein the IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Units (RTU), an electric power meter, a panel meter, a protective relay, a fault recorder, a phase measurement unit, a serial switch, and a smart input/output device.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11-15, 18-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spanier et al. (US 2016/0370204 A1).
Regarding claim 1, Spanier et al. disclose a metering assembly comprising: an enclosure (116) having at least one first electrical connection disposed on an inner surface thereof, the at least one electrical connection coupled to at least one second electrical connection disposed on an outer surface of the enclosure, the at least one second electrical connection configured to be coupled to an electrical power distribution service (see Fig.2, 2A-2D, 3, 4, para. [0125]-[0128]); a cradle (102) configured for housing an intelligent electronic device (IED) (100) and for being disposed in the enclosure (116), the cradle including at least one third electrical connection for coupling to the at least one first electrical connection, the at least one third electrical connection being coupled to at least one component of the IED(100); and a cover (104) configured to couple to an open end of the enclosure (116) to enclose the IED (100) in the enclosure  (see Fig.2, 2A-2D,3, 4, para. [0125]-[0128]), wherein the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface (see Figs.5-9, para. [0129]-[0130]), the first surface of the plate includes a channel that surrounds the opening to the enclosure and the cover further comprises a corresponding lip configured on an inner surface of the cover so when the cover is placed on the plate the lip is disposed in the channel, wherein a gasket is disposed in the channel so when the cover is mounted on the plate (Fig.26, para. [0150]), the gasket is compressed between the channel and the corresponding lip forming a water-tight seal preventing water or any other substance from entering the enclosure (para. [0126]). 
Regarding claim 2, Spanier et al. disclose the IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Units (RTU), an electric power meter, a panel meter, a protective relay, a fault recorder, a phase measurement unit, a serial switch, and a smart input/output device (para. [0102]). 
Regarding claim 11, Spanier et al. disclose a connection paddle configured to be disposed between the enclosure and the cradle for electrically coupling the at least one first electrical connection to the at least one third electrical connection (Fig.2B, para. [0125]). 
Regarding claim 12, Spanier et al. disclose the connection paddle includes a pivoting handle, wherein the pivoting handle is configured to extend beyond a plane of the enclosure when disposed in the enclosure to facilitate removal (Figs.22, 23, para. [0144]). 
Regarding claim 13, Spanier et al. disclose the connection paddle includes at least one grasping aperture (191) configured to receive at least one member to grasp the connection paddle to facilitate removal of the connection paddle when disposed in the enclosure (para. [0136]). 
Regarding claim 14, Spanier et al. disclose the cradle further comprises at least one gripping member (plate holder 187) to facilitate removal of the cradle from the enclosure (Fig.13B, para. [0136]). 
Regarding claim 15, Spanier et al. disclose the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel, the second surface includes a channel configured to receive a gasket that prevents water from reaching the enclosure when secured to the panel (see Figs.5-9, para. [0129]-[0130]). 
Regarding claim 18, Spanier et al. disclose the cover further includes a one-button release mechanism to facilitate removing the cover from the enclosure (see Figs.2-3, para. [0124]). 
Regarding claim 19, Spanier et al. disclose the cover further comprising a sealing mechanism to prevent access to the IED disposed in the enclosure and to indicate tampering (para. [0124]). 
Regarding claim 20, Spanier et al. disclose a retaining member (604, 606) disposed on the cradle and configured to maintain the at least one third electrical connection of the cradle at an appropriate position so that when the cradle is disposed in the enclosure the at least one third electrical connection of cradle does not make contact with the at least one first electrical connection of the enclosure (Fig.36A, 36B, para. [0188]).
Regarding claim 21, Spanier et al. disclose a metering assembly comprising: an enclosure (116) having at least one first electrical connection disposed on an inner surface thereof, the at least one electrical connection coupled to at least one second electrical connection disposed on an outer surface of the enclosure, the at least one second electrical connection configured to be coupled to an electrical power distribution service (see Fig.2, 2A-2D, 3, 4, para. [0125]-[0128]); a cradle (102) configured for housing an intelligent electronic device (IED) (100) and for being disposed in the enclosure (116), the cradle including at least one third electrical connection for coupling to the at least one first electrical connection, the at least one third electrical connection being coupled to at least one component of the IED(100); and a cover (104) configured to couple to an open end of the enclosure (116) to enclose the IED (100) in the enclosure  (see Fig.2, 2A-2D,3, 4, para. [0125]-[0128]), wherein the cover further includes a one-button release mechanism to facilitate removing the cover from the enclosure (see Figs.2-3, para. [0124]). 
Regarding claim 22, Spanier et al. disclose wherein the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface (see Figs.5-9, para. [0129]-[0130]), the second surface of the plate configured to make contact and secure the enclosure to a panel after the enclosure is disposed in a cutout of the panel  (see Figs.5-9, para. [0129]-[0130]), the first surface including a retaining member configured to receive a latch of the one-button release mechanism to secure the cover to the enclosure (see Figs.2-3, para. [0124]). 
Regarding claim 23, Spanier et al. disclose the one-button release mechanism is coupled to the cover such that, upon actuating of a button portion of the one-button release mechanism, the latch pivots away from the retaining member to enable removal of the cover from the enclosure (see Figs.2-3, para. [0124]).
Regarding claim 24, Spanier et al. disclose the cover further comprising a sealing mechanism to prevent access to the IED disposed in the enclosure and to indicate tampering (para. [0124]). 
Regarding claim 25, Spanier et al. disclose the enclosure further comprises a plate extending from the periphery of an open end of the enclosure including a first surface and a second surface (see Figs.5-9, para. [0129]-[0130]), the sealing mechanism includes at least one semi- circular member extending from the first surface and at least two semi-circular members extending from an outer surface of the cover (para. [0124]), each semi-circular member including an aperture, when the cover is disposed over the plate, the at least one semi-circular member aligns with the at least two semi-circular members enabling a wire seal to be disposed through the apertures of the semi-circular members thereby sealing the cover to the enclosure (see Fig. 2B, 2C, 5, para. [0125], [0130], [0193]). 
Regarding claim 26, Spanier et al. disclose the IED is at least one of a Programmable Logic Controller (PLC), a Remote Terminal Units (RTU), an electric power meter, a panel meter, a protective relay, a fault recorder, a phase measurement unit, a serial switch, and a smart input/output device (para. [0102]). 
Regarding claim 27, Spanier et al. disclose the cover includes a first draining channel disposed on a lower portion of the cover (e.g. Fig.26, para. [0150]).  
Allowable Subject Matter
Claims 16 and 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, none of the prior art of record teaches or suggests the enclosure further comprises at least one mounting bracket coupled to a side wall of the enclosure, the at least one mounting bracket configured to receive a opposite that makes contact with a rear surface of the panel causing the at least one mounting bracket and the enclosure to move away from the rear surface of the panel securing the plate to the opposite surface of the panel It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Regarding claim 28, none of the prior art of record teaches or suggests wherein the plate includes a second draining channel disposed on a lower portion of the plate, the first draining channel aligns with the second draining channel such that any condensation formed on an inner surface of the cover collects at the lower portion of the cover and drains through the first and second draining channels. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2857